Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 2, 1976, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Under the circumstances of this case, the defendant is entitled to a new trial because of the trial court’s refusal to charge manslaughter in the second degree as a lesser included offense (see People v Murray, 40 NY2d 327, 329-330, 335; People v Tai, 39 NY2d 894). Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.